Ghatani v AGH Realty, LLC (2016 NY Slip Op 00929)





Ghatani v AGH Realty, LLC


2016 NY Slip Op 00929


Decided on February 10, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 10, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
JEFFREY A. COHEN
JOSEPH J. MALTESE
BETSY BARROS, JJ.


2014-01131
 (Index No. 4774/10)

[*1]Jahanshir Martin Ghatani, etc., respondent, et al., plaintiff, 
vAGH Realty, LLC, et al., defendants, Khosrow Hakimian, appellant.


Law Offices of Harry C. Demiris, Jr., P.C., Westbury, NY, for appellant.
Steven Cohn, P.C., Carle Place, NY (Mitchell R. Goldklang of counsel), for respondent.

DECISION & ORDER
In an action, inter alia, to recover damages for breach of a joint venture agreement, the defendant Khosrow Hakimian appeals from an order of the Supreme Court, Nassau County (Bucaria, J.), dated December 2, 2013.
ORDERED that the appeal is dismissed, with costs.
"CPLR 5526 provides that  [t]he record on appeal from an interlocutory judgment or any order shall consist of the notice of appeal, the judgment or order appealed from, the transcript, if any, the papers and other exhibits upon which the judgment or order was founded and any opinions in the case.' We have repeatedly held that [it] is the obligation of the appellant to assemble a proper record on appeal . . . An appellant's record on appeal must contain all of the relevant papers before the Supreme Court . . . Appeals that are not based upon complete and proper records must be dismissed" (Matter of Arcarian Sys. Ltd., 38 AD3d 649, 649; see Gaffney v Gaffney, 29 AD3d 857; Fernald v Vinci, 13 AD3d 333, 334; Gerhardt v New York City Tr. Auth., 8 AD3d 427; Garnerville Holding Co. v IMC Mgt., 299 AD2d 450). Since the record compiled by the appellant on this appeal is incomplete, the appeal must be dismissed.
DILLON, J.P., COHEN, MALTESE and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court